Mr. Justice Boggs delivered the opinion of the court. 3. Automobiles and garages, § 3*—when instruction as to duty of driver of automobile to give warning proper. It is proper to instruct the jury that it is the duty of a driver of an automobile to give reasonable warning of his approach when meeting teams on the public highway though the only evidence of lack of warning is negative. 4. Evidence, § 465*—what is comparative weight of positive and negative testimony. While negative testimony is not of as much weight as positive testimony, it is proper to be considered by the jury. 5. Instructions, § 96*—when instruction on credibility of witnesses erroneous. An instruction that: “The jury are instructed that they are the sole judges of the credibility of the witnesses, and if they find and believe from the evidence that any witness had testified falsely as to any material fact, they are at liberty to disregard all the evidence of such witness,” is properly refused where it fails to add, “except in so far as their testimony may be corroborated by other credible witnesses, or by the facts and circumstances appearing on the trial,” and also omits the element of “wilfulness.” 6. Trial, § 99*—when objection should be made to incompetent testimony. Specific objection should be made to testimony for its incompetency at the time it is offered rather than to wait until it is all in and then move to exclude it.